El Jtjez Asociado Señoe Hutchison
emitió la opinión del tribunal.
En abril 5, 1938, Darío Arroyo Morales fuá convicto de infringir el artículo 7 de una “Ley para reglamentar la venta de armas de fuego en Puerto Rico; ordenar la declaración de las mismas en cualquier forma que éstas fueren poseídas; prohibiendo la entrega de ellas a ciertas personas e imponiendo penas, y para otros fines,” aprobada el 8 de julio de 1936 (Tercera Legislatura Extraordinaria, págs. 129, 133). En abril 6 el taquígrafo del fiscal de distrito aceptó la entrega de copia del escrito de apelación, que fué entonces radicado en la oficina del secretario de la corte de distrito. Esta notificación estaba firmada “Pedro Rodríguez Serra, Fiscal del Distrito, por H. Rivera, taquígrafo.”
En julio 15, 1938, el apelante radicó en este Tribunal una • excepción perentoria a la acusación, un alegato en apoyo de su excepción y una moción solicitando permiso para impugnar la acusación por no imputar ésta un delito público bajo el artículo 7 de la ley. El apelante explicó que no estaba en condiciones de pagar por la transcripción de evidencia o por la preparación de la exposición del caso y que la corte de distrito le había declarado sin lugar una moción en que soli-citaba permiso para litigar in forma pauperis.
En agosto 10, 1938, se señaló el 20 de diciembre para la vista del caso. El 6 de diciembre el fiscal de esta corte soli-citó se desestimara el recurso por falta de jurisdicción, basado en que el escrito de apelación no había sido notificado al fiscal de distrito, conforme exige el artículo 350 del Código de Enjuiciamiento Criminal. Se señaló el 12 de diciembre para la vista de dicha moción.
En la mañana del 12 de diciembre el apelante radicó una declaración jurada al efecto de que conforme demostraban los autos, el escrito de apelación había sido notificado al fiscal de distrito por mediación de su taquígrafo, que había acep-tado la notificación; y que el escrito de apelación también había sido notificado al fiscal de distrito personalmente. La *897moción para desestimar fué oída en la tarde del mismo día.. El apelante no compareció a la vista y el recurso fué deses-timado. Luego de haberse llamado la atención de la cort'e hacia la declaración jurada presentada por el apelante, la resolución desestimando el recurso fué dejada sin efecto y la moción fué nuevamente señalada para vista.
En la segunda vista celebrada el 9 de enero de 1939 el fiscal de esta corte presentó una contradeclaración jurada en la cual el fiscal de distrito manifestaba que en ningún momento había sido notificado del escrito de apelación; que un día dentro del período transcurrido entre el 19 y el 24 de diciem-bre de 1938, el letrado del apelante había informado al declarante haber entregado copia del escrito de apelación al. taquígrafo de éste y le había pedido que conviniera en que se considerara tal notificación como una hecha personal-mente; que el deponente rehusó esta proposición, basado en que no deseaba establecer tal precedente en su oficina; qué en una entrevista celebrada con el letrado del apelante el 28 de diciembre de 1938, el declarante le informó de una carta recibida del fiscal de este tribunal y que entonces el letrado le dijo que él había entregado al declarante copia del escrito de apelación luego de haberle entregado copia del mismo al taquígrafo del declarante, manifestación que el declarante había negado de plano. Toda vez que el letrado del apelante no compareció a la segunda vista de la moción de desesti-mación y que la contradeclaración no aparece haber sido noti-ficada, para ahorrar tiempo pueden omitirse en esta opinión ' cualesquiera manifestaciones contradictorias relacionadas con otra cuestión mencionada en las dos declaraciones. En nin-guna parte de la contradeclaración niega el fiscal de distrito haber tenido conocimiento del hecho de que el taquígrafo, actuando a nombre del fiscal y utilizando el nombre y título oficial de éste, hubiera aceptado por escrito copia del docu-mento de apelación. En ninguna parte dice el fiscal que jamás recibió la copia del escrito de apelación entregada a su taquígrafo.
*898Hasta el presente este tribunal lia resuelto que el dejar de notificar el escrito de apelación al fiscal de distrito es un defecto jurisdiccional. Véanse Pueblo v. Martínez, 53 D.P.R. 578; Pueblo v. Rubio, 44 D.P.R. 889. El caso de Santana v. Salinas, 54 D.P.R. 116 denota una tendencia similar en casos civiles. Los artículos 350 y 351 del Código de Enjui-ciamiento Criminal lian sido copiados íntegramente en el caso de El Pueblo v. Rubio. Si -es que vamos a adherirnos a esta' regla, no debemos ser demasiado escrupulosos sobre la prueba de la notificación.
En el caso de El Pueblo v. Escudero, 41 D.P.R. 318, resol-vimos que “el dejar una copia del escrito de apelación sobre <el escritorio del fiscal ... no es un cumplimiento de la ley.” .A este respecto se indicó que “la entrega debe ser personal 'O debe demostrarse la imposibilidad de hacer una notificación ■■así o en forma similar, según provee el artículo 351” del Código de Enjuiciamiento Criminal. Si el affidavit de noti-ficación hubiera demostrado que copia del escrito de apelación fué dejada en el escritorio del fiscal en horas de oficina y que ni el fiscal ni ninguna otra persona se hallaba en dicha oficina en aquel momento, el resultado tal vez pudo ser dis-tinto, aunque tal vez no.
En el caso de El Pueblo v. Rubio, supra, este tribunal dijo:
“Si al suscitarse por el fiscal la cuestión, el apelante no se hu-biera limitado a descansar en el récord sino que hubiera presentado prueba demostrativa de que el pliego enviado conteniendo la notifi-cación fué en efecto entregado, recibido y abierto por el fiscal del dis-trito dentro del término de ley quedando así enterado personalmente de la interposición del recurso, podría sostenerse que la notificación por correo había llegado a ser una personal, sin necesidad de la ayuda de ningún precepto estatutario específico.”
El affidavit de notificación en el caso de Eubio no demos-traba siquiera que la copia del escrito de apelación se hubiera enviado por correo certificado. Si el affidavit hubiese demos-trado esto y si hubiera venido acompañado por la tarjeta en *899que se acusa recibo del certificado, como prueba adicional del hecho de que el sobre babía sido recibido por el fiscal de distrito, esto habría bastado, a nuestro juicio, para estable-cer la entrega de la notificación contenida en tal sobre.
En el caso de El Pueblo v. Varela, 41 D.P.R. 889, el fiscal de distrito, dentro del tiempo concedido por la ley para inter-poner una apelación, manifestó durante el curso de una conversación que el acusado babía apelado de la sentencia. Dentro del término concedido por la ley para apelar el acu-sado le babía notificado de una moción en que solicitaba la transcripción de la evidencia. En el párrafo inicial de dieba moción el apelante manifestaba que babía apelado. El fiscal de distrito, en unión del letrado del apelante, habían firmado una estipulación mediante la cual sometían la transcripción de* la evidencia al juez de distrito para su aprobación. Este tribunal dijo:
“El propósito del requisito estatutario respecto a la entrega de co-pia del escrito de apelación al fiscal de distrito es para informarle del primer paso dado por el apelante en la tramitación de su recurso. Aquí, el fiscal de distrito tenía conocimiento efectivo y escrito de la apelación. El aviso contenido en el primer párrafo de la moción solicitando la transcripción de la evidencia era un cumplimiento subs-tancial del estatuto. Al firmar la estipulación para que se aprobara esa transcripción, el fiscal de distrito renunció cualquier defecto formal en el aviso así dado.”
En el caso de El Pueblo v. Mercado, 45 D.P.R. 750, el escrito de apelación fué remitido por correo al fiscal de dis-trito. La notificación no se hizo personalmente porque cuando el letrado del apelante fué a la oficina del fiscal éste se bailaba ausente del distrito. Más tarde el abogado del apelante visitó de nuevo la oficina del fiscal de distrito y se enteró de que el escrito de apelación se había recibido. Las partes habían convenido en que el caso fuera juzgado en la corte de dis-trito y apelado para ante este tribunal. Al resolver una moción de desestimación este tribunal dijo:
“En El Pueblo v. Rubio, 44 D.P.R. 889, indicamos que si el ape-lante lograba demostrar que la notificación por correo había llegado *900a manos del fiscal, quizá podría sostenerse que la notificación Rabia sido becba personalmente. Y en El Pueblo v. Varela, supra, resol-vimos que el propósito del estatuto era que se le hiciese al Pueblo de Puerto Rico una notificación material.
“Además, creemos que dados los hechos del caso surgió un impe-dimento {estoppel). El apelante fue a la oficina del fiscal de dis-trito y allí se cercioró de que la notificación de la apelación había sido realmente recibida. Cuando el abogado del apelante acudió a la oficina del fiscal de distrito con el fin de hacer una notificación personal, como parece ser la inferencia lógica, era entonces deber del fiscal de distrito insistir en una notificación más formal, si así lo de-seaba. Todas las circunstancias del caso tienden a demostrar que el fiscal de distrito tuvo conocimiento personal de la apelación.”
En Pueblo v. Acevedo, 48 D.P.R. 753, este tribunal en una opinión de la mayoría distinguió los casos de El Pueblo v. Varela y El Pueblo v. Mercado, supra, y resolvió lo siguiente, conforme aparece del sumario:
“El que al dictarse sentencia en su contra, el acusado manifieste su deseo de apelar y pida que se le fije fianza, así como el que el taquígrafo notifique su transcripción de la evidencia entregando co-pia de ella al fiscal y luego sea aprobada por la corte en sesión pú-blica, no equivale a ni implica notificación alguna de apelación al fiscal (Pueblo v. Varela, 41:889, y Pueblo v. Mercado, 45:750, distinguidos) . ’ ’
En Ex parte Orellana, 46 D.P.R. 207, este tribunal tam-bién resolvió lo siguiente, según aparece del sumario:
“Desestimado un recurso de apelación interpuesto por un acu-sado por haberse dejado de notificar al fiscal, puede el acusado ape-lar de nuevo cumpliendo con dicho requisito, si el término fijado por la ley para apelar no hubiere aún vencido.”
En el caso de El Pueblo v. Hernández Laureano, ante, pág. 495, el fiscal de esta corte compareció y solicitó el sobre-seimiento y archivo definitivo del caso, mas no pidió la deses-timación del recurso. Se resolvió que había renunciado el derecho a ser notificado. Este tribunal decidió que tenía jurisdicción y procedió a resolver el caso revocando la sen-tencia de la corte de distrito y devolviendo el mismo para ulteriores procedimientos.
*901La regia, desde luego, es que se debe hacer una notifica-ción personal. No debe entenderse que resolvemos lo con-trario. El presente, sin embargo, es un caso excepcional.
El acuse de la notificación lee así:
“Notificado con copia boy día 6 de abril de 1938.
“Pedro Rodríguez Serra,
“Fiscal del Distrito
“Por (fdo.) H. Rivera,
‘ ‘ Taquígrafo. ’ ’
No vemos razón alguna por la cual un fiscal de distrito no pueda autorizar a su taquígrafo para que firme las noti-ficaciones de escritos de apelación. Un taquígrafo oficial, ya esté expresamente autorizado o no, que asume tal autoridad y acepta la notificación de un escrito ele apelación en la forma indicada, puede, y a nuestro juicio debe considerársele,- como' un delegado defacto, en tanto en cuanto concierne al público. El fiscal de distrito que prefiera no seguir tal precedente, puede descontinuar la práctica en cualquier momento al orde-nárselo así a su taquígrafo.
Conforme se indica en el caso de Sanxey v. Iowa City Glass Co., 27 N. W. 747, el código del Estado de Iowa pro-veía que la apelación se entablaría, “notificándole el escrito a la parte contraria y.al secretario.” La corte resolvió en dicho caso, según aparece del sumario, que:
“Un estatuto que exija que el escrito de apelación sea notificado al secretario de la corte, queda cumplido al notificársele dicho escrito a su auxiliar durante la ausencia o incapacidad del secretario.”
En Wheeler & Wilson Manufacturing Co. v. Sterrett, 62 N. W. 675, la misma corte resolvió, conforme aparece del sumario, que:
“La aceptación de un escrito de apelación por un subsecretario de facto es válida.”
El presente caso, sin embargo, no gira enteramente sobre la cuestión de si el taquígrafo del fiscal era o no. un dele,-gado defacto.
*902Entre las presunciones controvertibles establecidas por el artículo 102 de nuestra Ley de Evidencia (Sección 464, Código de Enjuiciamiento Civil, edición de 1933), aparecen las siguientes:
"15. Que los deberes de un cargo ban sido cumplidos con regu-laridad.
"27. Que las cosas ban ocurrido de acuerdo con el proceso ordi-nario de ,1a naturaleza y los hábitos ordinarios de la vida. ’ ’
Si el taquígrafo oficial del fiscal de distrito que aceptó la entrega del escrito de apelación a nombre y en representa-ción del fiscal no era un delegado defacto, si el letrado del apelante no tenía derecho a asumir que el taquígrafo estaba" debidamente autorizado para aceptar la entrega de copia del escrito de apelación, y si el fiscal de distrito no quedaba obligado por tal aceptación, surge por lo menos la inferencia lógica de que el taquígrafo informó al fiscal de lo ocurrido y le entregó la copia del escrito de apelación. Si las manos de este tribunal no están atadas por la teoría de un defecto jurisdiccional, si estamos en libertad para ejercer nuestra discreción y si la doctrina de renuncia e impedimento (waiver and estoppel) puede ser • invocada, entonces ni al fiscal de distrito ni al de este tribunal debe permitírseles que repu-dien la aceptación formal de copia d.el escrito de apelación en el presente caso ocho meses después de tal aceptación, más de siete meses después de radicarse el legajo de senten-cia en este tribunal, más de cinco meses después de presen-tarse el alegato del apelante, más de cuatro meses después de señalarse el caso para vista y unos dos meses después de baber expirado el término dentro del cual el acusado pudo haber entablado una segunda apelación.

Debe declararse sin lugar la moción.

El Juez Presidente Sr. Del Toro no intervino.
El Juez Asociado Sr. Wolf disintió'. *
El Juez Asociado Sr. De Jesús está conforme con el resultado.*